Citation Nr: 0730803	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  03-31 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include major depressive disorder and/or 
dementia.

2.  Entitlement to service connection for a left leg 
disability.

3.  Entitlement to service connection for prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from December 1975 to December 
1978.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  These issues were previously before the Board in April 
2006, at which time they were remanded for additional 
development.  The case is again before the Board for further 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court has held that where there has been a determination 
that the veteran is entitled to SSA benefits, the records 
concerning that decision are often needed by the VA for 
evaluation of pending claims, and must be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, 
the medical records from SSA pertaining to any original award 
of disability benefits and any continuing award of benefits 
should be requested and associated with the claims file.

The record reflects that the veteran, during his October 2006 
VA psychiatric examination, reported that in January 2006, he 
had been approved for Social Security Disability due to his 
physical problems.  However, the Board observes that the 
record does not contain a copy of the determination granting 
such benefits or the clinical records considered in reaching 
the determination.  The record does not reflect that the VA 
has sought to obtain those records.  Such records may be 
useful in the de novo adjudication of the veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  The Social Security Administration 
should be contacted and asked to furnish 
a copy of all disability determinations 
pertaining to the veteran and all 
clinical records that were considered in 
adjudicating his claims for SSA 
disability benefits, to include in 
January 2006.

2.  If additional evidence is obtained, 
if appropriate, the veteran's claims 
folder should be forwarded to an 
appropriate specialist for consideration 
in rendering an opinion as to whether it 
is at least as likely as not that the 
disabilities on appeal are etiologically 
related to any incident of the veteran's 
active service.  

3.  When the above action has been 
accomplished, the issues on appeal should 
be readjudicated.  If any of the benefits 
sought on appeal are not granted, the 
appellant and his representative should 
be provided a supplemental statement of 
the case and be afforded the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(2006).



